      Case 1:19-mc-00503-JGK-SDA Document 109 Filed 04/15/21 Page 1 of 2



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                    WRITER'S DIRECT DIAL NO.
                                                                                                              (212) 849-7552

                                                                                                    WRITER'S EMAIL ADDRESS
                                                                                             lucasbento@quinnemanuel.com



April 9, 2021                                                                                             Via ECF

The Honorable John G. Koeltl
United States District Judge
U.S. District Court for the Southern District of New York
500 Pearl Street, Courtroom 14A
New York, NY 10007

Re:     In re Application of Shervin Pishevar, 1:19-mc-00503-JGK-SDA

Dear Judge Koeltl:

        We are counsel to the Petitioner Shervin Pishevar in the above-captioned matter. We write
to respectfully request, with the consent of the Respondent Marcus Baram, that the Court adjourn
the oral argument that is currently scheduled for April 22, 2021 pending the Petitioner’s
investigation of new information, which may obviate Petitioner’s need for the present action.

        As stated in the status update filed concurrently on behalf of both parties, Petitioner has
filed a separate 1782 proceeding in the Central District of California seeking information from
Sam Anson, and is awaiting the decision on its 1782 application there.

        The Petitioner therefore respectfully requests an adjournment of the April 22, 2021 hearing
until Petitioner’s investigation into this new development is complete, including if necessary
following up with any information that Sam Anson may be able to provide (if ordered by the court
to do so).

        Pursuant to Your Honor’s Individual Practices Section I.E, the Petitioner states further that:

        1. Oral argument is currently set for April 22, 2021 at 3:30 PM.

        2. The parties have previously submitted two requests for adjournment:

                  a. a request dated February 2, 2021 (submitted by the Respondent with the
                     Petitioner’s consent), see ECF 102; and




      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE C ITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
      Case 1:19-mc-00503-JGK-SDA Document 109 Filed 04/15/21 Page 2 of 2




              b. a request dated February 9, 2021 (submitted by the Petitioner with the
                 Respondent’s consent), see ECF 104.

       3. The Court granted the previous requests for adjournment. See ECF 103, 105.

       4. The Respondent consents to the Petitioner’s present request for adjournment.

       We are grateful for Your Honor’s attention to this matter.

                                                        Respectfully,

                                                        /s/ Lucas V. M. Bento

                                                        Lucas V. M. Bento


Cc:    Megan H. Daneshrad, Esq. (Counsel for Respondent) (via ECF)
       Toby Butterfield, Esq. (Counsel for Respondent) (via ECF)
       Zaid Shukri, Esq. (Counsel for Respondent) (via ECF)




        Oral argument is adjourned until Monday, June 14, 2021, at 2:30pm.

        SO ORDERED.
                                                     /s/ John G. Koeltl
        New York, New York                             John G. Koeltl
        April 14, 2021                                     U.S.D.J.




                                               2
